Citation Nr: 1450690	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

By way of background, the July 2010 RO decision granted service connection for a left ear hearing loss disability rated as noncompensable and denied service connection for a right ear hearing loss disability.  The Veteran filed a notice of disagreement (NOD) in July 2011 which disagreed with the July 2010 rating decision as to both his left and right ears.  During the pendency of the appeal, an April 2012 RO decision granted service connection for a right ear hearing loss disability rated as noncompensable.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for compensable initial disability rating for service-connected bilateral hearing loss remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board previously remanded this matter in January 2014.  As discussed below, there has been substantial compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level I hearing bilaterally.  



CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with notice regarding his initial service connection claim for bilateral hearing loss is April 2010, along with specific notice regarding how disability ratings and effective dates are assigned.  The Board notes that this appeal arises from the Veteran's disagreement with the disability rating assigned for his service-connected bilateral hearing disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated all such records with the claims file.  

The Veteran was afforded relevant VA examinations in June 2010, February 2012, and March 2014.  The examinations, when considered as a whole, are adequate to adjudicate the Veteran's claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, these matters were previously remanded by the Board in January 2014, specifically to obtain outstanding an additional VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss and the functional effects of such disability.  Following the Board remand, a new VA audiological examination was provided in March 2014 wherein the examiner documented audiometric findings and inquired about the functional effects of the Veteran's bilateral hearing loss, although none was reported.  Given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Where, as here, entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of staged ratings for separate periods of time is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered the applicability of staged ratings, but it does not observe any distinct times during the appeal period where the Veteran's symptomatology would warrant a staged rating.  

The Veteran's bilateral hearing loss disability is currently rated as noncompensable, or 0 percent disabling, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2014) from March 30, 2010.  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of compensable disability rating for bilateral hearing loss at any time during the appeal period.  

Private treatment records from April 1997 document the Veteran's complaints of a sore throat and tinnitus, without any noticed hearing loss.  That same month, he was referred to an ear, nose, and throat (ENT) specialist, who noted the Veteran's ears were within normal limits.  He reported that audiometric testing revealed mild sensorineural hearing loss at 8000 Hertz (Hz) in the left ear, with a 100 percent word discrimination score bilaterally.  

The Veteran was first afforded a VA audiology examination in conjunction with his claim in June 2010, which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
15
30
30
LEFT
10
10
30
45
40

Speech recognition scores based on the Maryland CNC Test were 96 percent in the left ear and 100 percent in the right ear.  Based on the foregoing results, the VA examiner diagnosed normal hearing in the Veteran's right ear, per VA standards, and sensorineural impairment in his left ear.  

Private audiometric test results from May 2011 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
25
30
30
LEFT
10
10
35
50
45

Word recognition scores were documented as 96 percent in the left ear and 92 percent in the right ear, although it is not indicated that such results were based on the Maryland CNC Test.  The private audiologist noted bilateral mild to moderately severe sensorineural hearing loss, asymmetric in the left ear, and stated the Veteran was an excellent candidate for hearing aids.  

The Veteran's July 2011 notice of disagreement (NOD) reported that his hearing had continued to slowly decline in both ears and that it was becoming more of a problem in his daily life.  

The Veteran was again afforded a VA audiology examination in February 2012, which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
30
35
40
LEFT
20
15
45
55
55

Speech discrimination scores, based on the Maryland CNC Test, were documented as 96 percent in the left ear and 98 percent in the right ear.  The examiner diagnosed mild sensorineural hearing loss in the Veteran's right ear and mild to moderate sensorineural hearing loss in his left ear.  

The Veteran's June 2012 VA Form 9 substantive appeal reported trouble understanding the clarity of other people's speech, and that it seemed too low.  He additionally stated that he was unsure if prior VA audiology testing included a Maryland CNC speech discrimination test, and requested to have another test performed.  

As discussed above, the Veteran's appeal was remanded by the Board in January 2014, specifically to obtain outstanding an additional VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss and the functional effects of such disability.  

Therefore, the Veteran was most recently afforded a VA audiology examination in March 2014, which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
20
35
40
LEFT
10
5
30
50
50

Speech recognition scores based on the Maryland CNC Test were 96 percent bilaterally.  Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss.  The examination report further reflects that there is no functional impact of the Veteran's bilateral hearing loss upon the ordinary conditions of daily life, including his ability to work.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a compensable disability rating for bilateral hearing loss must be denied.  

Initially, the Board notes that the results of the May 2011 private audiometric test were charted, but not enumerated.  However, because the results as charted are clear and unmistakable, they may be interpreted by the Board.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Significantly, the May 2011 private audiology report does not indicate that speech discrimination testing was accomplished using the Maryland CNC controlled speech discrimination testing, as is specifically required for examination for hearing impairment for VA rating purposes.  See 38 C.F.R. § 4.85(a).  Therefore, to the extent that the speech discrimination scores recorded upon private examination are necessary to determine a disability rating, the Board finds that the private audiological reports are not probative in this case for determining the Veteran's level of hearing disability consistent with VA regulations.  See id.  Moreover, even assuming that the May 2011 private audiology report utilized the Maryland CNC test, the Board finds that the results reported do not lead to the Veteran's desired result, as the recorded results show Level I hearing bilaterally, which does not warrant an increased rating in this instance.  See 38 C.F.R. § 4.85, DC 6100, Tables VI & VII.  

Turning now to the adequate VA audiological examinations of record, to determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The June 2010 VA audiology examination showed that the Veteran's puretone threshold average on the right side was 21.25 decibels with 100 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear puretone threshold average was 31.25 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear as well.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a noncompensable rating of 0 percent is warranted.  

The Board notes that the Veteran's bilateral hearing loss does not meet the definition of an exceptional pattern of hearing impairment for the entire period on appeal.  Therefore, the Board has not considered whether an increased rating may be warranted when evaluating the Veteran's ears pursuant to the provisions of 38 C.F.R. § 4.86 (2014).  

The February 2012 VA audiology examination showed that the Veteran's puretone threshold average on the right side was 30 decibels with 98 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear puretone threshold average was 42.5 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear as well.  Applying the Roman numerals derived from Table VI to Table VII reveals that a noncompensable rating of 0 percent is warranted.  

Finally, the most recent March 2014 VA audiology examination showed that the Veteran's puretone threshold average on the right side was 26 decibels with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear puretone threshold average was 34 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear as well.  Applying the Roman numerals derived from Table VI to Table VII reveals that a noncompensable rating of 0 percent is warranted.  

Based on the foregoing, the Board concludes that a compensable disability rating for the Veteran's bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Additionally, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the Board notes that the January 2014 remand specifically addressed the need for a VA examination that addressed the functional impact of the Veteran's hearing loss disability.  As discussed above, the March 2014 VA examination reports specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability; however, none was reported.  Additionally, the Board has considered the Veteran's statements that his hearing loss was becoming a problem in his daily life and that he was having trouble understanding the clarity of other people's speech.  

The Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's reported lay statements documenting his hearing loss relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's statements that his hearing loss was becoming a problem in his daily life and that he was having trouble understanding the clarity of other people's speech are factors contemplated in the regulations and schedular rating criteria.  

Additionally, the Veteran had not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this matter for extraschedular consideration.  In the absence of exceptional factors associated specifically with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

A compensable initial disability rating for bilateral hearing loss is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


